         Case 1:08-cr-00360-LAP Document 143 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

O’KENE WHITE,

                       Petitioner,
                                                No. 8 Cr. 360 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                       Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

    The C.J.A. attorney on duty today, Cesar de Castro, is

appointed to represent Petitioner O’Kene White in the above-

captioned matter, effective today.

SO ORDERED.

Dated:       New York, New York
             June 8, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
